V5<J-/S
                                  ELECTRONIC RECORD




COA #      06-14-00106-CR                        OFFENSE:        2


           Kadeem Brackins Ray v. The State
STYLE:     ofTexas                               COUNTY:         Gregg

COA DISPOSITION:       Affirmed                  TRIAL COURT:    124th District Court


DATE: 3/26/15                      Publish: No   TC CASE #:      42177-B




                        IN THE COURT OF CRIMINAL APPEALS


          Kadeem Brackins Ray v. The State of
STYLE:    Texas                                       CCA#:
                                                                         HS't-IS
         PRn sE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

     i?*/v>^                                         JUDGE:

DATE: £?/ /jP,y/j2tP/jr                              SIGNED:                            PC:

JUDGE:        y^/i ^M*^C                              PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD